

115 HR 2053 IH: Resiliency Enhancement Act of 2021
U.S. House of Representatives
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2053IN THE HOUSE OF REPRESENTATIVESMarch 18, 2021Ms. Plaskett (for herself and Miss González-Colón) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Bipartisan Budget Act of 2018 to extend the provision of assistance for critical services with respect to certain disasters, and for other purposes.1.Short titleThis Act may be cited as the Resiliency Enhancement Act of 2021.2.Repair, restoration, and replacement of damaged facilities(a)In generalSection 20601 of the Bipartisan Budget Act of 2018 (Public Law 115–123) is amended—(1)by striking , and and inserting a comma;(2)by inserting , and including, for purposes of this section, solid waste management, stormwater management, public housing, transportation infrastructure, and medical care, before for the duration; and(3)by inserting , and any subsequent major disaster (as such term is defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act) declared under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act in Puerto Rico or the Virgin Islands on or before September 30, 2022 before to—.(b)Effective dateThe amendments made by subsection (a) shall take effect as if included in section 20601 of Public Law 115–123.